Mr. Justice Clayton
delivered the opinion of the court.
This is a bill filed in the circuit court of Tippah county, to obtain a divorce, on the ground of “ wilful, continued, and obstinate desertion,” for the term of three years.
The proof fully establishes a separation of more than three years, but within that period there was a temporary reconcili-' ation, and the parties lived together as man and wife for some ten days. The case involves simply a - construction of the statute, and all the other matter in the voluminous record in regard to the disputes, and bickerings, and difficulties of the parties is extraneous.
The statute makes “ wilful, continued, and obstinate desertion for the term of three years,” cause of divorce. Hutch. Code, 495, 497. Was the desertion in this case continued for three years, so as to come within the influence of the law ? We think not. The running of the statute was clearly interrupted by the attempted reconciliation, and consequent presumptive cohabitation in 1846. In the contemplation of the law there must be a continued, consecutive desertion of three years, to authorize a dissolution of the marriage contract. Distinct and separate intervals cannot be combined together to make out the period. The courts cannot divorce the parties, until the requisites presented by the law have been fully met. There was only a little more than twelve months between the last separation and the filing of this bill. The continuity of the desertion was broken by the return of the husband, and the living together of the parties, and could not be reinstated by tacking the subsequent to the previous time; The statute is our only guide, and we do not think the case is brought within it.
*154The decree of the court below, granting the divorce, is reversed, and the bill dismissed without prejudice.
Decree reversed.